CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions“Financial Highlights” and “Independent Registered Public Accounting Firm” in the Prospectus and “Independent Registered Public Accounting Firm,” “Disclosure of Portfolio Holdings” and “Annual Report” in the Statement of Additional Information and to the incorporation by reference of our report dated February 25, 2014 on the financial statements and financial highlights of the Appleton Equity Growth Fund (the series constituting the Appleton Funds), in Post-Effective Amendment Number 18 to the Registration Statement (Form N-1A, No. 333-49374), included in the Annual Report to Shareholders for the fiscal year ended December 31, 2013, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP Cincinnati, Ohio April 23, 2014
